            Case 2:18-cv-00746-MJP Document 120 Filed 04/15/20 Page 1 of 4




 1                                                 HONORABLE JUDGE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   JOE J.W. ROBERTS, JR.,                                NO. 2:18-cv-0746-MJP-BAT
10                             Plaintiff,                  MOTION AND JOINT
                                                           STIPULATION TO MODIFY
11          v.                                             DEADLINES AND PROPOSED
                                                           ORDER
12   VILMA KHOUNPHIXAY, et al.,
                                                           NOTE ON MOTION CALENDAR:
13                             Defendants.                 APRIL 10, 2020
14                                              MOTION

15          The parties submit the following Motion and Joint Stipulation for an Order modifying

16   the Deadlines in this Court’s Order Setting Trial Date and Related Dates, Dkt. 108, to modify

17   the deadline for initial expert disclosures from April 20, 2020 to June 19, 2020; to modify

18   the dispositive motion deadline from July 20, 2020 to July 27, 2020, and to establish an

19   expert rebuttal report deadline on July 20, 2020, in accordance with Fed. R. Civ. P. 16(b)(4).

20                                   I.      JOINT STIPULATION
21          The parties jointly stipulate to modify deadlines in this Court’s Order Setting Trial Date

22   and Related Dates, Dkt. 108. This stipulation would set the deadline for initial expert

23   disclosures from April 20, 2020 to June 19, 2020. This stipulation would establish an expert

24   rebuttal report deadline on July 20, 2020. This stipulation would set the deadline to file and

25   serve any dispositive motion from July 20, 2020 to July 27, 2020. This stipulation will not

26   affect any other deadlines including the trial date, which is currently set for November 16, 2020.



     MOTION & JOINT STIP TO MODIFY                     1               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
     DEADLINES & PROP ORDER                                                      PO Box 40116
     NO. 2:18-cv-0746-MJP-BAT                                                Olympia, WA 98504-0116
                                                                                 (360) 586-1445
            Case 2:18-cv-00746-MJP Document 120 Filed 04/15/20 Page 2 of 4




 1          The parties stipulate to modify these deadlines to allow time for Defendants’ expert,
 2   Dr. Ryan Quirk, to complete his initial expert report in light of changed circumstances resulting
 3   from the world-wide coronavirus pandemic. Dr. Quirk is the manager of Psychiatric and Social
 4   Services for the King county jail. In that role he is considered essential staff and he continues to
 5   provide psychiatric services to patients incarcerated across two facilities (King County
 6   Correctional Facility and the Maleng Regional Justice Center). Psychiatric and Social Services
 7   is considered to be a part of the larger King County Public Health effort to respond effectively
 8   to COVID-19.
 9          Due to a decrease in staffing levels, which has taken place at the same time patient needs
10   have increased and become more complex, Dr. Quirk has been called on to work long hours,
11   seven days a week in order to provide patient care and facility coverage. During this challenging
12   time, a large part of his focus and energy has also been on responding to staff concerns and
13   managing staff schedules (both in terms of responding to lower staff levels, ensuring necessary
14   coverage for patient care, developing and implementing new processes, and communication
15   efforts). Consequently, the impacts of the coronavirus pandemic have been profound on
16   Psychiatric and Social Services. In addition, this modification will permit additional time for the
17   Court to consider Defendants’ pending Motion for a Rule 35 Independent Mental Examination,
18   Dkt. 109, which Dr. Quirk believes would assist him in his role of providing expert testimony to
19   help the jury to understand the evidence. Accordingly, given the current circumstances, there is
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///


     MOTION & JOINT STIP TO MODIFY                      2               ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
     DEADLINES & PROP ORDER                                                       PO Box 40116
     NO. 2:18-cv-0746-MJP-BAT                                                 Olympia, WA 98504-0116
                                                                                  (360) 586-1445
            Case 2:18-cv-00746-MJP Document 120 Filed 04/15/20 Page 3 of 4




 1   good cause for the proposed modifications to the current deadlines in this matter.
 2
     Law Office of Harry Williams
 3   Law Office of Jennifer Horwitz, PLLC

 4   By:    s/ Harry Williams_______________
            Harry Williams, IV, WSBA #41020
 5          harry@harrywilliamslaw.com
            Jennifer Horwitz, WSBA #23695
 6          jennifer@jenniferhorwitzlaw.com
            Attorneys for Plaintiff
 7

 8   DATED this 10th day of April 2020.

 9
     ROBERT W. FERGUSON
10   Attorney General
11   By:    s/ Aaron Williams____________
            Aaron Williams, WSBA #46044
12          Aaron.Williams@atg.wa.gov
            Attorney for Defendants
13

14   DATED this 10th day of April, 2020.

15

16

17

18

19

20

21

22

23

24

25

26



     MOTION & JOINT STIP TO MODIFY                    3               ATTORNEY GENERAL OF WASHINGTON
                                                                              Corrections Division
     DEADLINES & PROP ORDER                                                     PO Box 40116
     NO. 2:18-cv-0746-MJP-BAT                                               Olympia, WA 98504-0116
                                                                                (360) 586-1445
           Case 2:18-cv-00746-MJP Document 120 Filed 04/15/20 Page 4 of 4




 1                                               ORDER
 2          Based on the stipulation of the parties, the Court ORDERS:

 3   1.     The stipulation of the parties is GRANTED;

 4   2.     The deadline for initial expert disclosures is moved to June 19, 2020;

 5   3.     The deadline for expert rebuttal reports is July 20, 2020;

 6   4.     The deadline to file and serve any dispositive motion is moved to July 27, 2020; and

 7   5.     The Clerk shall send copies of this Order to counsel for all parties.

 8          IT IS SO ORDERED this 15th day of April 2020.

 9

10

11

12                                                        A
                                                          Marsha J. Pechman
13                                                        Senior United States District Judge
14   Presented By:

15   Law Office of Harry Williams
     Law Office of Jennifer Horwitz, PLLC
16
     By:    s/ Harry Williams______________
17          Harry Williams, IV, WSBA #41020
            harry@harrywilliamslaw.com
18          Jennifer Horwitz, WSBA #23695
            jennifer@jenniferhorwitzlaw.com
19          Attorneys for Plaintiff
20
     DATED this 10th day of April 2020.
21
     ROBERT W. FERGUSON
22   Attorney General
23   By:   s/ Aaron Williams___________
           Aaron Williams, WSBA #46044
24         Aaron.Williams@atg.wa.gov
           Attorney for Defendants
25

26   DATED this 10th day of April, 2020.



     MOTION & JOINT STIP TO MODIFY                    4                ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
     DEADLINES & PROP ORDER                                                      PO Box 40116
     NO. 2:18-cv-0746-MJP-BAT                                                Olympia, WA 98504-0116
                                                                                 (360) 586-1445
